Citation Nr: 0026004	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-04 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to service connection for chloracne. 


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating determination of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran's claims file was subsequently transferred 
to the San Diego, California RO.  The January 1998 rating 
decision denied entitlement to service connection for 
chloracne, porphyria cutanea tarda, soft tissue sarcoma, and 
multiple myeloma.  The veteran submitted a notice of 
disagreement with all of these decisions and a statement of 
the case was issued in December 1998.

In his substantive appeal received in January 1999, veteran 
indicated that he wished to limit his appeal to the issue of 
service connection for chloracne.  He raised the additional 
issues of entitlement to service connection for peripheral 
neuropathy, and discoid lupus auto immune.  In a rating 
decision dated in January 2000, the RO denied entitlement to 
service connection for peripheral neuropathy and discoid 
lupus, the claims folder does not contain a notice of 
disagreement with those decisions.


FINDINGS OF FACT

The evidence shows that the veteran currently has chloracne 
related to herbicide exposure in service. 


CONCLUSIONS OF LAW

Chloracne was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that in August 
1969, he was treated for treated for draining pilonidal 
sinus.  The veteran's June 1971 separation examination showed 
a normal skin and lymphatic evaluation.

The veteran was accorded a VA Agent Orange examination in 
March 1981.  At that time, he reported a ten year history of 
closed comedones on his chest.  There was no reported history 
of acne.  He reported service in Vietnam from 1968 to 1969 
with exposure to Agent Orange in 1969.  On examination, 
scattered open comedones were noted anterior, mid chest in 
groups of three and four.  The impression was comedonal acne 
vulgaris, not related to Agent Orange exposure.  

VA outpatient treatment record dated in December 1997 shows 
that the veteran was diagnosed with actinic keratosis.  On 
examination, multiple acneform papule was observed on the 
back and neck.  It was noted that the veteran had a history 
of skin cancer with no evidence of recurrence.  Also noted 
was acne, probably chloracne related to Agent Orange.  

The veteran was accorded a VA skin examination in May 1998.  
At that time, he reported that following his Vietnam tour of 
duty and Agent Orange exposure he noticed the onset of 
chloracne changes on his chest, thighs, face, arms, and neck.  
On examination, multiple areas of small-pitted scars 
scattered over the chest and back were noted.  The diagnoses 
were chloracne, and skin lesions consistent pathologically 
with lupus erythematosus, final diagnosis not yet 
ascertained.  

In a November 1998 statement, the veteran's spouse reported 
that she prior to service the veteran had no medical 
problems.  She reported that following his separation from 
service the veteran has had problems with boils on his neck, 
back, and chest areas.  

The veteran was accorded a VA general medical examination in 
December 1998.  At that time, he reported a history of an 
acneform condition on his back, chest, and face since his 
discharge from service.  He also reported that he experienced 
blotches lasting two to three days that come and go on his 
arms, face, and hands.  He reported that the blotches were 
more prevalent in hot weather.  He reported that he continued 
to experience minor areas of acneform eruption periodically.  
On examination, there was some small acneform scars the upper 
back, chest, and face.  The diagnoses included chloracne, and 
skin lesions consistent with lupus erythematosus.

The veteran submitted literature from Vietnam Veterans Agent 
Orange Victims, Inc., Agent Orange Fact Sheet: A Historical 
Perspective.  

Pertinent Law and Regulations

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See Epps v. Gober, 126 
F.3d. 1464, 1468 (1997); 38 U.S.C.A. § 5107(a).

In order for a claim for service connection to be well 
grounded, there must be (1) competent evidence of a chronic 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and (3) 
evidence of a nexus between the inservice injury or disease 
and a current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The term herbicide agent means a chemical in herbicide used 
in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam Era.  
38 C.F.R. § 3.307(a)(6) (1999).  

The regulations pertaining to Agent Orange exposure, expanded 
to include all herbicides used in Vietnam, now provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam Era and 
currently have one of the diseases listed in 38 C.F.R. § 
3.309(e) (1999).  38 C.F.R. § 3.307(a)(6) (1999). 

The diseases listed in § 3.309(e), consist of the following: 
Chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, Multiple myeloma, Non-Hodgkin's 
lymphoma, Acute and subacute peripheral neuropathy, Porphyria 
cutanea tarda, Prostate cancer, Respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

Chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, 
The provisions of 38 C.F.R. § 3.307(a)(6)(ii) provide that 
the presumption of service connection for chloracne or other 
acneform disease consistent with chloracne and porphyria 
cutanea tarda in veteran's exposed to herbicides, only 
applies if the disease became manifest to a degree of 10 
percent within one year of service.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service- connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied.  

The United States Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub.L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F. 3d, 1039 (Fed. Cir. 1994).  The rationale employed in 
Combee also applies to claims based on exposure to Agent 
Orange. Brock v. Brown, 10 Vet. App. 155, 160 (1997).

Chloracne is a disease associated with exposure to certain 
herbicide agents under the provisions of 38 C.F.R. § 
3.309(e).  However, to take advantage of the presumptions 
contained in that regulation, there must be evidence of the 
chloracne to a compensable degree within one year of service.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999); see also Hilkert v. West, 12 Vet. App. 145, 148 
(1999).

In the instant case there is competent evidence of a current 
disease in the form of the diagnoses of chloracne during VA 
outpatient treatment and examinations.  There is also 
competent evidence that the veteran served in Vietnam.  The 
Board notes that the veteran's DD-214, completed on the basis 
of temporary records does not show overseas service.  
However, the veteran has submitted service medical department 
records showing that he served in Vietnam, and records from 
the Army Board for Correction of Military Records shows that 
the veteran served in Vietnam for 18 months.  The veteran is 
competent to report that he was exposed to Agent Orange while 
serving in Vietnam.  Pearlman v. West, 11 Vet App 443 (1998) 
(holding that a veteran was competent to report exposure to 
mustard gas).  Thus there is competent evidence of an 
inservice injury.  A medical professional has provided an 
opinion linking the current disability to Agent Orange 
exposure, and the veteran's only reported exposure to that 
chemical occurred in service.  Having satisfied all three of 
the Caluza requirements, the claim is well grounded.

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 12 Vet. App. 247 (1999).

In this case there does not appear to be a dispute that the 
veteran currently has chloracne (although it is noted that 
the veteran had earlier been diagnosed as having acne 
vulgaris no related to Agent Orange exposure).  The only 
opinion as to the etiology of the current chloracne is that 
it is due to Agent Orange exposure, and the undisputed 
evidence is that the veteran's only exposure to Agent Orange 
occurred in service.  Therefore, the Board finds that the 
evidence is in favor of the grant of service connection for 
chloracne.


ORDER

Service connection for chloracne is granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 
- 6 -


- 6 -


